DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akins (U.S. PGPub # 2005/0146441) in view of Karmi et al (U.S. PGPub # 2004/0222790).
Regarding Independent Claim 1, Akins teaches:
A system for scanning ([0031], e.g., prescreening) a person (Fig. 1, element person) before access to a restricted access area (Fig. 1, area beyond the element 4. [0031], e.g., prescreening. Fig. 1, elements 4 and 10.), the system comprising: 
a metal detector ([0034], e.g., metal detector) configured to detect a metal object in the shoes ([0017], e.g., shoe) worn by the person (Fig. 1, element person) and/or a metal object located in a waist portion of the person when the person walks on said surface (The object in the waist portion is optional, thus not elected and has no patentable weight.); 
a position identifying mark indicating a specific position of said surface (Fig. 1 Elements 13, 13a, & 13b. See paragraph 0018); 
an indication unit for providing instructions to the person ([0034], e.g., indication. Fig. 1 Element 104.), directly ([0034], e.g., indication. Fig. 1 Element 104.) or through an assistant; and 
Akins does not explicitly teach:
a surface onto which a person can walk; 
a processing unit controlling the indication unit for prompting or allowing the person to: 
a) walk towards the restricted area if a first scan of the person's shoes and/or a waist portion of the person performed by the metal detector indicates a probability of a presence of metal lower than a first threshold; 
b) place his feet and/or himself close to said position identifying mark if the first scan of a person's shoes indicates a probability of a presence of metal higher than the first threshold, in order to carry out, by means of the same metal detector, a second scan of said shoes and/or of said waist portion close to said mark, or 
c) remove his shoes and/or remove objects from his waist portion if the first scan indicates a probability of a presence of metal higher than a second threshold, or if a second scan indicates a probability of a presence of metal in the shoes and/or in said waist region higher than a third threshold.
Karim teaches:
a surface onto which a person can walk (Fig. 1 Elements 10 & 11 and paragraphs 0035-0037.); 
a processing unit controlling the indication unit for prompting or allowing the person to: 
a) walk towards the restricted area if a first scan of the person's shoes and/or a waist portion of the person performed by the metal detector indicates a probability of a presence of metal lower than a first threshold (Paragraphs 0037, 0064, 0084 and the implicit nature of a prescreening would necessitate a later screening.); 
b) place his feet and/or himself close to said position identifying mark if the first scan of a person's shoes indicates a probability of a presence of metal higher than the first threshold, in order to carry out, by means of the same metal detector, a second scan of said shoes and/or of said waist portion close to said mark (Paragraphs 0037.), or 
c) remove his shoes and/or remove objects from his waist portion if the first scan indicates a probability of a presence of metal higher than a second threshold, or if a second scan indicates a probability of a presence of metal in the shoes and/or in said waist region higher than a third threshold (Paragraphs 0037, 0064, 0084 and the implicit nature of a prescreening would necessitate a later screening.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Karim to modify the metal detector of Akins such that the detector has a surface onto which a person can walk; a processing unit controlling the indication unit for prompting or allowing the person to: a) walk towards the restricted area if a first scan of the person's shoes and/or a waist portion of the person performed by the metal detector indicates a probability of a presence of metal lower than a first threshold; b) place his feet and/or himself close to said position identifying mark if the first scan of a person's shoes indicates a probability of a presence of metal higher than the first threshold, in order to carry out, by means of the same metal detector, a second scan of said shoes and/or of said waist portion close to said mark, or c) remove his shoes and/or remove objects from his waist portion if the first scan indicates a probability of a presence of metal higher than a second threshold, or if a second scan indicates a probability of a presence of metal in the shoes and/or in said waist region higher than a third threshold because this allows one to better find or detect prohibited nonmetallic items such as weapons, explosives, illegal drugs in or on the person’s shoes, socks, or articles of clothing with a prescreening that would necessitate further screening if there exists a signal suggesting the presence of prohibited items.
Regarding Claim 2, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins does not explicitly teach at least a proximity detector for detecting a positioning of the shoes and/or the waist portion of the person at the specific position.
Karim teaches at least a proximity detector for detecting a positioning of the shoes and/or the waist portion of the person at the specific position (Paragraph 0083.).
Regarding Claim 3, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins does not explicitly teach the metal detector comprises a plurality of coils parallel to said surface, and a circuit for detecting a variation of self-inductance of each when a metallic part is moved in the vicinity of said coil.
Karim teaches the metal detector comprises a plurality of coils parallel to said surface, and a circuit for detecting a variation of self-inductance of each when a metallic part is moved in the vicinity of said coil (Paragraphs 0032 & 0087.).
Regarding Claim 4, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins teaches said surface is an upper surface of the metal detector (Fig. 1 Elements 13, 13a, & 13b.).
Regarding Claim 5, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins teaches the mark displays a picture of footprint, preferably the mark indicating a specific position on a carpet located on at least a portion of said surface (Fig. 1 Elements 13, 13a, & 13b.).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al (U.S. PGPub # 2004/0222790) in view of Akins (U.S. PGPub # 2005/0146441) & Turner et al (U.S. Pat. # 5,680,103).
Regarding Claim 6, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins & Karim do not explicitly teach an interface for adapting at least one of said thresholds by manually entering new values.
Turner teaches an interface for adapting at least one of said thresholds by manually entering new values (Column 7 lines 17-27 and column 8 lines 37-47.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Turner to modify the system of Akins & Karim such that an interface for adapting at least one of said thresholds by manually entering new values because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.
Regarding Claim 7, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins does not explicitly teach a communication module for connecting it to a metal detection portal in order to adapt at least one said thresholds automatically.
Turner teaches a communication module for connecting it to a metal detection portal in order to adapt at least one said thresholds automatically (Column 8 lines 55-58.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Turner to modify the system of Akins & Karim such that a communication module would exist for connecting it to a metal detection portal in order to adapt at least one said thresholds automatically because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.
Regarding Claim 8, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins does not explicitly teach said communication module being arranged for receiving a detection rate from the security portal, said detection rates being related to worn shoes, footwear and/or lower body region of shoe-wearing users passing through said security gate.
Turner teaches said communication module being arranged for receiving a detection rate from the security portal, said detection rates being related to worn shoes, footwear and/or lower body region of shoe-wearing users passing through said security gate (Column 8 lines 37-58.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Turner to modify the system of Akins & Karim such that said communication module being arranged for receiving a detection rate from the security portal, said detection rates being related to worn shoes, footwear and/or lower body region of shoe-wearing users passing through said security gate because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karim et al (U.S. PGPub # 2004/0222790) in view of Akins (U.S. PGPub # 2005/0146441) & Maier (Translation of DE 29813997).
Regarding Claim 9, Akins & Karim teach all elements of claim 1, upon which this claim depends.
Akins does not explicitly teach the processing unit being arranged to modify: a detection sensibility of the metal detector during the first and/or second scan, and/or a first and/or second and/or third threshold; the modification being a function of computed rates of supposed presence of metal objects and/or the received detection rate from the security portal.
Maier teaches the processing unit being arranged to modify: a detection sensibility of the metal detector during the first and/or second scan, and/or a first and/or second and/or third threshold; the modification being a function of computed rates of supposed presence of metal objects and/or the received detection rate from the security portal (Pages 3-4 paragraphs 0018-0019.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maier to modify the system of Akins & Karim such that the processing unit being arranged to modify: a detection sensibility of the metal detector during the first and/or second scan, and/or a first and/or second and/or third threshold; the modification being a function of computed rates of supposed presence of metal objects and/or the received detection rate from the security portal because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.

Claims 10 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akins (U.S. PGPub # 2005/0146441) in view of Crowley (U.S. PGPub # 2008/0111545) & Ambrefe, Jr. (U.S. PGPub # 2014/0070946).
Regarding Independent Claim 10, Akin teaches:
A method for scanning ([0031], e.g., prescreening) a person (Fig. 1, element person) before accessing a restricted access area (Fig. 1, area beyond the element 4) through a security portal (Fig. 1, elements 4 and 10), the method comprising steps of: 
-by means of a metal detector ([0034], e.g., metal detector), scanning shoes ([0017], e.g., shoe) worn by a person (Fig. 1, element person) and/or scanning a waist portion of the person on a path to a security portal (scanning waist portion is optional, thus not elected and has no patentability weight); and 
-in response of a detection ([0034], e.g., detects) of likely presence of a metal object ([0034], e.g., metal) in the shoes ([0017], e.g., shoe) and/or in said waist portion, prompting ([0034], e.g., indication) the person to remove ([0034], e.g., should be removed) his shoes and/or to remove objects from his waist, in order to scan the person separately ([0034], e.g., object should be removed and placed on … x-ray machine, note that the shoe is on a separate x-ray machine) from his shoes and/or said objects through the security portal (Fig. 1, element 4); 
wherein said step of scanning the shoes and/or said waist portion comprises steps of: 
pre-scanning ([0031], e.g., prescreening) the shoes ([0017], e.g., shoe) worn by the person(Fig. 1, element person) and/or waist portion of the person walking on such a path to the security portal (Fig.  1, elements 4 and 10) by means of the metal detector ([0034], e.g., metal detector) so as to provide a detection result ([0034], e.g., indicating); and 
in response of a detection result indicating a likely presence ([0034], e.g., presence) of a metal object ([0034], e.g., metal): 
prompting ([0034], e.g., individual’s indication) the person ([0034], e.g., individual) 
Akin does not explicitly teach:
to stand so as to place his shoes and/or itself and/or his waist near a specific position with respect to the metal detector, and rescanning the shoes by means of the same metal detector for detecting a presence of a metal object within the worn shoes positioned at the predefined position and/or within the waist portion of the person standing at the predefined position.
However, Crowley teaches:
the person to stand so as to place ([0036], e.g., stand or place an item) his shoes ([0036], e.g., shoe and Fig.  2, elements 116 and 117) and/or itself and/[or his waist] near a specific position ([0036], e.g., marked) with respect to the metal detector ([0036], e.g., inductive NQR sensor 110, note that the inductive NQR sensor is metal detector (as indicated in, e.g., https://www.rand.org/content/dam/rand/pubs/monograph_reports/MR1608/MR1608.appk.pdf, p. 186)), said specific position being indicated by a position identifying mark ([0036], e.g., marked),
the worn shoes ([0036], e.g., shoe) positioned at the predefined position ([0036], e.g., marked) and/[or within the waist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Crowley to modify the metal detector of Akins in order to improve prohibited nonmetallic items such as weapons, explosives, illegal drugs in or on the person’s shoes, socks, or articles of clothing as taught by Crowley ([0006]).
Akins as modified by Crowley does not teach: 
rescanning the shoes by means of the same  metal detector for detecting a presence of a metal object within the shoes.
However, Ambrefe teaches:
rescanning ([0063], e.g., rescanned) the shoes ([0062], e.g., shoes) by means of the same  metal detector ([0035], e.g., metal detectors and [0063], e.g., rescanned, note that the same metal detector is reused for rescan) for detecting a presence of a metal object ([0035], e.g., metal) within the shoes ([0062], e.g., shoes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of Ambrefe to modify the metal detector of Akins as modified by Crowley in order to reduce the cost and operating time of the scanning system by using the same metal detector for rescanning.
Regarding Claim 13, Akins, Crowley, & Ambrefe teach all elements of claim 10, upon which this claim depends.
Ambrefe teaches physically delimiting the path to the security portal so as to conduct the person inside an operational range of the metal detector (Fig. 1 & 2 and paragraphs 0053-0057.).
Regarding Claim 14, Akins, Crowley, & Ambrefe teach all elements of claim 10, upon which this claim depends.
Akin teaches: in response of a detection result of the rescan supposing a presence of a metal object within the shoes, separately scanning said shoes and/or objects through the security portal (Paragraph 0034.).
Regarding Claim 15, Akins, Crowley, & Ambrefe teach all elements of claim 10, upon which this claim depends.
Akin teaches said step of rescanning comprises a step of detecting a positioning of the shoes and/or the waist portion of the person at the predefined position (Fig. 1 Elements 13, 13a, & 13.), preferably by means of at least a proximity detector.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akins (U.S. PGPub # 2005/0146441) in view of Crowley (U.S. PGPub # 2008/0111545), Ambrefe, Jr. (U.S. PGPub # 2014/0070946) & Maier (Translation of DE 29813997).
Regarding Claim 11, Akins, Crowley, & Ambrefe teach all elements of claim 10, upon which this claim depends.
Akins, Crowley, & Ambrefe do not explicitly teach a step of modifying: a detection sensitivities of the metal detector during the pre-scan and/or the rescan, and/or thresholds of detection results for supposing a presence of metal objects.
Maier teaches a step of modifying: a detection sensitivities of the metal detector during the pre-scan and/or the rescan, and/or thresholds of detection results for supposing a presence of metal objects (Pages 3-4 paragraphs 0018-0019.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maier to modify the system of Akins & Karim such that the method would have a step of modifying a detection sensitivities of the metal detector during the pre-scan and/or the rescan, and/or thresholds of detection results for supposing a presence of metal objects because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akins (U.S. PGPub # 2005/0146441) in view of Crowley (U.S. PGPub # 2008/0111545), Ambrefe, Jr. (U.S. PGPub # 2014/0070946) & Turner et al (U.S. Pat. # 5,680,103).
Regarding Claim 12, Akins, Crowley, & Ambrefe teach all elements of claim 10, upon which this claim depends.
Akins, Crowley, & Ambrefe do not explicitly teach the modification being a function of computed rates of supposed presence of metal objects in a predefined period, a detection rate provided from the security portal and/or statistical detection rates provided by a remote server.
Turner teaches the modification being a function of computed rates of supposed presence of metal objects in a predefined period, a detection rate provided from the security portal and/or statistical detection rates provided by a remote server (Column 8 lines 37-58.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Turner to modify the system of Akins & Karim such that the modification being a function of computed rates of supposed presence of metal objects in a predefined period, a detection rate provided from the security portal and/or statistical detection rates provided by a remote server because this would allow one to prevent false positives that would hinder the quick processing of passengers in line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858